        Case 1:20-cv-10452-GBD-KNF Document 32 Filed 07/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ZULAY ANDREA ALVAREZ, GERARDO                                    :
AYALA, ANIBAL YAGUACHI CAMPOVERDE, :
EDUARDO GABRIEL VILLAFUERTE CHAVEZ, :
CESAR CUA, RAFAEL HERNANDEZ, OSCAR                               :
SANCHEZ JUAREZ, EDUARDO MUNOZ, ELIAS :
ANTONIA CHAVEZ PENA ALEJANDRO PEREZ, :
on behalf of themselves, and those similarly situated, :
                                                                 :   MEMORANDUM AND ORDER
                                      Plaintiffs,                :
                                                                 :     20-CV-10452 (GBD)(KNF)
                            -against-                            :
                                                                 :
FINE CRAFTSMAN GROUP, LLC, JOSEPH                                :
ZYSKOWSKI, and KRZYSZTOF POGORZELSKI, :
jointly and severally,                                           :
                                                                 :
                                      Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The parties request that the Court adopt as an order of the Court a writing, appearing at

Docket Entry No. 31, in which the parties stipulate to the following: (1) “deem this action

conditionally a representative collective action pursuant to 29 U.S.C. § 216(b); this designation is

without prejudice to Defendants’ right to seek to challenge final collective action certification”;

(2) set a deadline of July 12, 2021 for the defendants to provide to the plaintiffs contact

information for potential opt-in plaintiffs; (3) adopt the Notice of Collective Action and Consent

forms, which are attached to the writing as Exhibits A and B, respectively; (4) set an end date to

the period for potential plaintiffs to opt in to the action of September 21, 2021; (5) provide for

costs associated with the notification process to be borne by the plaintiffs; and (6) require the

defendants to post the Notice of Collective Action and Consent forms in the workplace.



                                                           1
       Case 1:20-cv-10452-GBD-KNF Document 32 Filed 07/21/21 Page 2 of 3




        Title 29 U.S.C. § 216(b) allows a Fair Labor Standards Act (“FLSA”) action, such as this

one, to be brought “by any one or more employees for and on behalf of himself or themselves

and other employees similarly situated. No employee shall be a party plaintiff to any such action

unless he gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.” “Although they are not required to do so by FLSA,

district courts ‘have discretion, in appropriate cases, to implement [§ 216(b)] ... by facilitating

notice to potential plaintiffs’ of the pendency of the action and of their opportunity to opt-in as

represented plaintiffs.” Myers v. Hertz Corp., 624 F.3d 537, 554 (2d Cir. 2010) (citing

Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 169, 110 S. Ct. 482, 486 (1989)). Standard

notice includes:

        the purpose of the notice, the nature of the lawsuit, the proposed class composition, the
        legal effect of joining the lawsuit, the fact that the court has not taken any position
        regarding the merits of the lawsuit, how to join the lawsuit, the purely voluntary nature of
        the decision and the legal effect of not joining the lawsuit, the prohibition against
        retaliation, and the relevant contact information for any inquiries.

Bittencourt v. Ferrara Bakery & Cafe Inc., 310 F.R.D. 106, 117 (S.D.N.Y. 2015) (citation

omitted). “Notice should also ‘advise potential plaintiffs that they may be required to provide

information, appear for a deposition, or testify if they opt in.’” Id.

        The “Notice of a Lawsuit,” Exhibit A, includes most of these elements. However, while

the notice informs the potential plaintiffs that “you may be required to provide information about

your work at Fine Craftsman,” it does not inform potential plaintiffs that they may need to

appear for a deposition or testify at trial if they opt in to the lawsuit. Inclusion of this

information would aid potential plaintiffs in determining whether to opt in. The notice also does




                                                   2
       Case 1:20-cv-10452-GBD-KNF Document 32 Filed 07/21/21 Page 3 of 3




not include material about “the purely voluntary nature of the decision and the legal effect of not

joining the lawsuit.”

        The parties are directed to submit to the Court a revised proposed order and revised

Notice of Collective Action that (1) informs potential plaintiffs that they may need to appear for

a deposition or testify at trial if they opt in to the lawsuit and (2) includes material about the

purely voluntary nature of the decision and the legal effect of not joining the lawsuit.

Additionally, the following corrections should be made to the notice:

        Page 1, line 4: Change “a court-authorized notice that a collective action lawsuit that may
        affect your legal rights” to “a court-authorized notice of a collective action lawsuit that
        may affect your legal rights”

        Page 1, line 8: Change “has brought” to “have brought”

        Page 2, line 4: Change “Fine Craftsman Nails Wage and Hour Litigation” to “Fine
        Craftsman Wage and Hour Litigation”

        Page 3: Change “Eastern District of New York” to “Southern District of New York”

        These changes should also be reflected in the Spanish language version of the notice.

        For the foregoing reasons, the parties’ request that the Court adopt the proposed order,

Docket Entry No. 31, is denied. The parties are directed to submit to the Court the revised

proposed order, Notice of Collective Action, and Consent Forms, as described above.

Dated: New York, New York                                       SO ORDERED:
       July 21, 2021




                                                   3
